Case 7:21-cv-01361-VB Document 14 Filed 03/31/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wenn --- x
CCAP AUTO LEASE LTD.,

Plaintiff,

ORDER

Vv.
CITY OF MOUNT VERNON, CITY LINE 21 CV 1361 (VB)
AUTO SERVICE, INC., and CYNTHIA
DEROSA,

Defendants.

--- --X

 

On February 16, 2021, plaintiff commenced the instant action against defendants.

On February 26, 2021, plaintiff docketed proofs of service indicating service on
defendants on February 19, 2021. (Does. #11-13). Accordingly, defendants had until March 12,
2021, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)().

To date, defendants have not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendants remains in default, plaintiff is ORDERED to seek
a certificate of default as to defendants by April 14, 2021, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendants by April 28, 2021. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: March 31, 2021
White Plains, NY
SO ORDERED:

Vu)

Vincent L. Briccetti
United States District Judge

 

 
